Case 1:17-cr-00248-WJM Document 174 Filed 06/22/20 USDC Colorado Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                             Judge William J. Martínez

Criminal Case No. 17-cr-248-WJM

UNITED STATES OF AMERICA,

      Plaintiff,

v.

1.    ANTHONY LEE LOERA

      Defendant.


             ORDER DENYING DEFENDANT’S MOTION REQUESTING A
                 RECOMMENDATION CONCERNING LENGTH
                   OF RRC / HALFWAY HOUSE PLACEMENT


      This matter is before the Court on Defendant Anthony Lee Loera’s Motion

Requesting a Judicial Recommendation Concerning Length of RRC / Halfway House

Placement (ECF No. 170). For the reasons set forth below, the Motion is denied.

                                   I. BACKGROUND

      In November 2018, pursuant to a guilty plea, Defendant was convicted of

unlawfully possessing a firearm, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(1)

(Counts 1 and 2), and possessing an unregistered firearm, in violation of 26 U.S.C. §

5861(d) (Count 3). (ECF No. 140.) The Court sentenced Defendant to a term of

imprisonment of 65 months on each count, with each term to run concurrently. (Id.)

      On May 15, 2020, Defendant filed the instant Motion. Defendant asks the Court

to make a recommendation to the U.S. Bureau of Prisons (“BOP”) that he be placed in

a Residential Reentry Center (“RRC,” i.e., a halfway house) 12 months prior to his
Case 1:17-cr-00248-WJM Document 174 Filed 06/22/20 USDC Colorado Page 2 of 3




scheduled release date of June 14, 2022. The Government filed a Response on June

1, 2020. (ECF No. 173.)

                                     II. ANALYSIS

      Defendant’s request is based on the Second Chance Act of 2007, Pub. L. 110-

199, 122 Stat. 692, which provides in relevant part:

             The Director of the Bureau of Prisons shall, to the extent
             practicable, ensure that a prisoner serving a term of
             imprisonment spends a portion of the final months of that
             term (not to exceed 12 months), under conditions that will
             afford that prisoner a reasonable opportunity to adjust to and
             prepare for the reentry of that prisoner into the community.
             Such conditions may include a community correctional
             facility.

18 U.S.C. § 3624(c)(1).

      Defendant asserts that, while incarcerated, he has taken steps to prepare

himself for re-entry into the community and to address personal issues that led him to

incarceration. The record supports that assertion. (See ECF No. 170 at 20–28.)

However, the Court believes BOP to be much better suited to determine in the first

instance whether (and when) Defendant should be placed in a RRC. Accordingly,

Defendant’s Motion will be denied.

                                  III. CONCLUSION

      For the reasons set forth above, the Court ORDERS that Defendant’s Motion

Requesting a Judicial Recommendation Concerning Length of RRC / Halfway House

Placement (ECF No. 170) is DENIED.




                                            2
Case 1:17-cr-00248-WJM Document 174 Filed 06/22/20 USDC Colorado Page 3 of 3




      Dated this 22nd day of June, 2020.

                                               BY THE COURT:




                                               William J. Martínez
                                               United States District Judge




                                           3
